

117 HR 241 PCS: Tropical Forest and Coral Reef Conservation Reauthorization Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 47117th CONGRESS1st SessionH. R. 241IN THE SENATE OF THE UNITED STATESApril 20, 2021Received; read twice and placed on the calendarAN ACTTo reauthorize the Tropical Forest and Coral Reef Conservation Act of 1998.1.Short titleThis Act may be cited as the Tropical Forest and Coral Reef Conservation Reauthorization Act of 2021.2.ReauthorizationSection 806(d) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431d(d)) is amended by adding at the end the following new paragraphs:(9)$20,000,000 for fiscal year 2022.(10)$20,000,000 for fiscal year 2023.(11)$20,000,000 for fiscal year 2024.(12)$20,000,000 for fiscal year 2025.(13)$20,000,000 for fiscal year 2026..Passed the House of Representatives April 19, 2021.Cheryl L. Johnson,ClerkApril 20, 2021Received; read twice and placed on the calendar